The Attorney                  General             of Texas
                                          October        11,   1978

JOHN L. HILL
Attorney General


                          able W. K. Harvey, Jr.                  Opinion No. H- 12 5 5
                    !ommissioner
                    ‘exas Rehabilitation Commission               Re: Authority of the Comptroller of
                   118 East Riverside Drive                       Public Accounts to implement a new
                   Austin, Texas 78704                            system of issuing warrants in payment
                                                                  of vouc.hers.

                   Dear Mr. Harvey:

                         You have asked our opinion on three questions relating to a new system
                   which was ,recently implemented by the Comptroller for the payment of
                   vouchers submitted to him by state agencies. Specifically you ask:

                              Does the Comptroller have authority to refuse. to pay a
                              claimant   because the claim    does not include a
                              “Comptroller’s   Sales Tax Permit Number” or a
                              “Comptroller’s Vendor Number”?

                          The procedure requires state agencies to submit a unique numerical
                   identifier for each payee. This vendor identification number is based on the
                   tax identification  number used by that payee. It includes a social security
                   number for individuals and a federal employer identification     number for
                   corporations and partnerships.

                           The Comptroller informs us the system is designed to (1) assist in the
                   enforcement    of article 4350, V.T.C.S., which prohibits the issuance of
                   warrants to persons indebted to the state, (2) permit more efficient and
                   expeditious preparation of state warrants and (3) provide a data base to
                   facilitate  the assembly of financial and accounting information.     A major
                   category of persons indebted to the state includes individuals and corpor-
                   ations who are delinquent in paying sales taxes due the state.

                          The Comptroller has several relevant            sources of statutory   authority.
                   Article 4344, V.T.C.S., provides in part:

                                Among other duties the Comptroller            shalh

                                . . . .




                                                    p.     4978
Honorable W. IS. Harvey, Jr.    -   Page 2    (R-1255)



              3. Superintend the fiscal concerns of the State, as the
           sole accounting officer thereof, and manage the same in the
           manner required by law.
              4. Require all accounts presented to him for settlement
           not otherwise provided for by law to be made on forms
           prescribed by him, all such accounts to be verified by
           affidavit as to their correctness, and he may administer the
           oath himself in any case in which he may deem it necessary.

              . . . .

               10. Examine and settle the accounts of all persons
            indebted to the State and certify the amount or balance to
            the Treasurer, and direct and superintend, .the collection of
            all moneys due the State.
               lL Audit the claims of all persons against the State in
            cases where provision for the payment thereof has been
            made by law, unless the audit of any such claim is otherwise
            specially provided for.

Article 4355, V.T.C.S., provides in part:

              AR claims and accounts         against the State     shall   be
            submitted on forms prescribed    by the Comptroller.

Article 4344b, V.T.C.S., provides in part:

               (2) The Comptroller of Public Accounts is authorized to
            establish and operate a central electronic computing and
            data processing center to be used to maintain the central
            accounting records of the state, to prepare payrolls and
            other warrants, to audit tax reports, and to perform such
            other accounting and data processing activities as may be
            economically and practically   adapted to the use of this
            equipment.     In order to provide for the orderly and
            economical use of this equipment the Comptroller is further
            authorized to prescribe and revise claim forms, registers,
            warrants, and other documents submitted in support of
            payroll or other claims or to support tax or any other
            payments to the state.

-See Attorney General Opinion H-245 (1974).
       We believe these statutes provide the Comptroller with adequate authority to
require state agencies to include a vendor identification     number on vouchers
submitted to him for payment.



                                        p.   4979
1       ’   -.

    ,

                 Honorable W. K. Harvey, Jr.        -     Page 3     (H-12551



                         You also ask:

                                 Is this new system requiring the use of social security
                              numbers as a universal identifier in violation of Section 7 of
                              the Privacy Act of 1974 (P.L. 93-579)?

                         Section 7 of the Privacy       Act (codified     at 5 U.S.C. S 552a note) provides in
                 part:

                                 (al(l) It shall be unlawful for any Federal, State or local
                              government agency to deny to any individual any right,
                              benefit,    or privilege provided by law because of such
                              individual’s refusal to disclose his social security account
                              number.

                 While section 7 arguably might prohibit the use of the social security number, it
                 must be read in conjunction with section 1211 of the Tax Reform Act of 1976
                 (codified at 42 U.S.C. S 405(cX2XC)) which provides:

                                 (i) It is the policy of the United States that any State (or
                              political subdivision thereof) may, in the administration      of
                              any tax, general public assistance, driver’s license, or motor
                              vehicle registration law within its jurisdiction, utilize the
                              social security account numbers issued by the Secretary for
                              the purpose of establishing the identification    of individuals
                              affected by such law, and may require any individual who is
                              or appears to be so affected to furnish to such State (or
                              political subdivision thereof) or any agency thereof having
                              administrative responsibility for the law involved, the social
                              security account number (or numbers, if he has more than
                              one such number) issued to him by the Secretary.
                                 (ii) If and to the extent that any provision of Federal law
                              heretofore enacted is inconsistent with the policy set forth
                              in clause (il of this subparagraph, such provision shall, on and
                              after . . . [the date of the enactment of this subparagraph,]
                              be null, void, and of no effect.

                        Since the vendor identification    number system is largely designed as a
                 program of collection of delinquent taxes we believe it is covered by the exemption
                 provided by section 1211. See Mayer, Privacy and the Social Security Number:
                 Section 1211of the Tax Reform Act of 1976, 6 Rutgers Journal of Computers and
                 the Law 221, 239-241 (1978); Privacy Protection Study Commission, Personal Privacy
                 in an Information Society 613 (19’77); H.R. Rep. No. 658, 94th Cong., 2nd Sess.,
                 reprinted in 119761U.S. Code Cong. & Ad. News 2897, 3821.




                                                             p.    4980
                                                                                   ..   .




Honorable W. K. Harvey, Jr.    -   Page 4      (H-1255)



      Your final question is

              Does the Comptroller     of Public Accounts have the
           authority to make a warrant payable to any other name or at
           any other address than the one shown on the face of the
           claim signed by the claimant and approved by the agency?

       The Comptroller’s duty is to insure that any warrant is issued to the correct
person. Information you have furnished us suggests that the vendor identification
number system is contrary to this aim, while information submitted by the
Comptroller suggests the system promotes the aim. In either event, we believe the
question raises administrative     rather than legal issues and is accordingly
inappropriate for consideration in the opinion process. We note, however, that the
Comptroller’s brief indicates that he stands ready to issue a warrant to the name
and address desired by the vendor when there is a dispute concerning the proper
name.

                                   SUMMARY

           The Comptroller is authorized to require vouchers submitted
           to him by state agencies to include a vendor identification
           number. The Tax Reform Act of 1976 specifically permits
           the use of social security numbers in this type of vendor
           identification system.




DAVID M. KENDALL, First Assistant



C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                   p.   4981